Citation Nr: 1118791	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-17 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, to include as secondary to sarcoidosis with lesions involving ocular, pulmonary, and hepatic systems.

2.  Entitlement to a rating in excess of 30 percent for sarcoidosis with lesions involving ocular, pulmonary, and hepatic systems.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal was previously before the Board in September 2007 and July 2009.  The Board remanded the claim so that the Veteran could receive corrective notice, treatment records could be requested, Social Security Administration (SSA) records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The issues of entitlement to service connection for cardiovascular disease, to include as secondary to sarcoidosis with lesions involving ocular, pulmonary, and hepatic systems, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Sarcoidosis with lesions involving ocular, pulmonary, and hepatic systems was manifested by no more than pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for sarcoidosis with lesions involving ocular, pulmonary, and hepatic systems are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6846 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his increased rating claim in September 2003.  Thereafter, he was notified of the provisions of the VCAA by correspondence dated in November 2007, February 2008, July 2009, November 2009 and May 2010.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SOC) was issued in November 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in several of the letters.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  He was also afforded VA medical examinations to assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010)

Where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7 (2010)

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Indeed, the United States Court of Appeals for Veterans Claims (Court) held in Hart v. Mansfield, 21 Vet. App. 505 (2007) that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate in evaluating the Veteran's service-connected disability.

The Veteran is currently rated 30 percent for sarcoidosis under Diagnostic Code (DC) 6846.  See 38 C.F.R. § 4.97, DC 6846 (2010).


6846
Sarcoidosis:
Rating

Cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment
100

Pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control
60

Pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids
30

Chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment
0
Or rate active disease or residuals as chronic bronchitis (DC 6600) and extra-pulmonary involvement under specific body system involved
38 C.F.R. § 4.97, DC 6846 (2010)

6600
Bronchitis, chronic:
Rating

FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy
100

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit)
60

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted
30

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted
10
38 C.F.R. § 4.97, DC 6600 (2010)

Factual Background and Analysis

In September 2003, the Veteran filed a claim for an increased rating for sarcoidosis.  He noted that he was diagnosed with sarcoidosis in 1980, the same year he was discharged from service.  He reported that, at the age of 22, his physical condition deteriorated and he could no longer be as active as he was previously.  He noted that at his present age of 45, he was unable to drive, and that his sarcoidosis affected his ability to work.  He also noted that his sarcoidosis affected his ability to participate in social activities.

A VA treatment record from July 2003 noted the Veteran had a medical history of sarcoidosis, but that the "natural history of sarcoidosis usually is toward remission and disease is unlikely to be active now.  

In September 2003, the Veteran was afforded a VA examination; his claims file was reviewed in conjunction with the examination.  He was noted to smoke cigarettes (25 pack/year), and to have a positive history of cocaine and heroin abuse.  At the time of the examination he had been unemployed since 2001, with prior employment as a substance abuse counselor.  Pulmonary function tests (PFTs) revealed that FEV-1 was 85%, FVC (predicted) was 90%, FEV-1/FVC was 77%, and DLCO (SB) was decreased, but not significantly worse than previous study. The diagnosis was sarcoidosis.  It was noted his sarcoidosis was diagnosed in 1980, and treated with prednisone (steroids) for two to three years.

In December 2003, the Veteran was noted to have sarcoidosis diagnosed in the 1980s, and was last treated with prednisone roughly 20 years prior.  At the time of the VA note, the Veteran reported no significant change in his symptoms.  He did complain of dyspnea after climbing four flights of stairs.  In July 2004, a VA treatment note showed a medical history of sarcoidosis of liver, lung and heart diagnosed in 1980.  He was noted to have been "on steroid therapy initially but has not been on it for some time."  

In an undated statement, with no VA stamp of receipt, the Veteran noted that he was rated 60 percent when he was on steroids, and that he was still receiving VA treatment.  He stated he was not on steroids because he was not forceful about his treatment.  He felt that it was the VA health care providers not encouraging him to go on steroids that kept him from receiving that treatment.  He felt that he needed to be treated with steroids.  In January 2006, he was noted to be off medications for sarcoidosis.

In March 2008, the Veteran was afforded VA heart and lung examinations; his claims file was reviewed in conjunction with the examinations.  On physical examination his lungs showed no structure or damage.  He had not been hospitalized for a lung-related health problem since 1980.  Spirometry testing was within normal limits, with a small decrease in diffusion capacity.  The diagnosis was pulmonary sarcoidosis, in remission.  

A chest x-ray from March 2008 showed prominent hila rising with a possibility of bilateral hilarlymphadenopathy.

An April 2008 spirometry test was interpreted to be normal but with mild to moderate reduction in DLCO (62%). His FVC was 88 percent and his FEV1 was 93 percent.

In February 2010, the Veteran was afforded another VA respiratory and heart examination; his claims file was reviewed in conjunction with the examination.  He was noted to have been diagnosed by biopsy in 1980 with sarcoidosis, and received steroid treatment for approximately two years.  He was noted to be in remission since that time, and has not received any further treatment with steroids since that time.  He reported occasional episodes of cough productive of clear sputum occurring approximately four times a year.  He reported dyspnea with exertion.  He reported occasional episodes of wheezing.  He smoked one half pack of cigarettes per day (and was noted in VA treatment records to have a 33-year smoking history).  He was then currently being treated with an Albuterol inhaler; he was not on steroids.  He denied incapacitating episodes.  He was unemployed at the time of the examination and had last worked in 2008 as an addiction counselor.  He had recently moved and had not been able to find a job in his new state.  On physical examination his lungs were clear to auscultation bilaterally, with no accessory muscle use.  A chest x-ray was noted to show bilateral hilar adenopathy consistent with a clinical history of sarcoidosis.  There was no evidence of new focal lung infiltrates or nodules and no evidence of pleural effusions or pneumothoarax.  He did not have cor pulmonale or acute respiratory failure, and he did not require oxygen therapy.  Spirometry testing in March 2010 noted no airflow limitation and no significant change in values post-bronchodilator,  He was noted to have normal lung volumes, and a moderate gas transfer defect.  The examiner concluded that the isolated diffusion impairment may suggest pulmonary vascular disease.  In a March 2010 addendum, the examiner noted that a pulmonary function test yielded the following results:  FVC was 111%, FEV1 was 100%, FEV1/FVC was 72, and DLCO was 49%.  It was noted that there was a moderate gas transfer defect.  The examiner concluded that isolated diffusion impairment may suggest pulmonary vascular disease, and that clinical correlation was necessary.  A follow-up was scheduled, and it was determined that the Veteran suffered from cardiomyopathy, but no active sarcoid disease.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; and, in the case of tinnitus, that he is competent to testify as to the presence of the disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Here, the Board finds that the Veteran is credible in his descriptions of his sarcoidosis symptoms.  However, the Veteran himself notes that he has not been treated with steroids in many years, and many of his health complaints stem from when his health was failing in his early 20s (roughly 25 years ago).  While the Veteran argued that he was not receiving steroid treatment simply because the VA did not want to provide him with steroids is unfounded, and private treatment records show that private physicians also did not feel that steroid treatment was necessary.

As noted above, the Veteran's pulmonary sarcoidosis is evaluated under Diagnostic Code 6846. 38 C.F.R. § 4.97, and he is currently assigned a 30 percent rating.  He has been in receipt of that rating since 1984, and the rating is now protected from reduction (38 C.F.R. § 3.951).

Based on the evidence contained in the claims file, the Veteran's sarcoidosis does not meet the criteria for the next higher evaluation, and in fact, the 30 percent rating he is currently assigned is generous.  In fact, there is no evidence that the Veteran's sarcoidosis has pulmonary involvement with persistent symptoms requiring chronic low does (maintenance) or intermittent corticosteroids (since the date of his increased rating claim).  Treatment records, both private and VA, consistently note that the Veteran was treated with steroids for two years in the early 1980s and that he has not received steroid treatment from that time.  Indeed, his sarcoidosis is noted to be in remission/no active disease.  While the Veteran complains of dyspnea on exertion, he does suffer from several other non-service connected health problems, and has been a smoker for over 30 years.  Additionally, in considering DC 6600, the Veteran's spirometry testing in 2003 and 2008 shows mild DCLO, and the Veteran does not warrant higher than a 10 percent rating under that diagnostic code.  As the Veteran does not even meet the criteria for the 30 percent rating he currently receives, it follows that he does not meet the criteria for the higher ratings of 60 or 100 percent..  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's service-connected sarcoidosis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Further, there is no evidence of hospitalizations regarding the Veteran's sarcoidosis. 


ORDER

Entitlement to a rating in excess of 30 percent for sarcoidosis with lesions involving ocular, pulmonary, and hepatic systems is denied.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

Service Connection

The Veteran has submitted a claim for service connection for cardiovascular disease, to include as secondary to sarcoidosis with lesions involving ocular, pulmonary, and hepatic systems.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (2010).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has been afforded two VA nexus examinations regarding his claim for service connection for cardiovascular disease.  While the March 2008 VA examiner noted that the Veteran's cardiovascular disease was less likely than not due to his sarcoidosis, he did not address whether the Veteran's sarcoidosis aggravates his cardiovascular disease.  The February 2010 VA examination only addressed direct service connection for cardiovascular disease.  On remand, the Veteran should be afforded an additional VA heart examination, and the examiner should address all three theories of entitlement to service connection: (1) direct service connection, (2) causal secondary service connection, and (3) aggravation secondary service connection.  If the examiner determines that the Veteran's cardiovascular disease is aggravated by his sarcoidosis, the examiner should attempt to determine the degree of disability over and above the degree of disability existing prior to aggravation.

TDIU

On September 14, 2010, the VA Department of Veterans Benefits Administration (VBA) issue Training Letter (TL) 10-07, SUBJ:  Adjudication of Claims for Total Disability Based on Individual Unemployability (TDIU).  The TL addressed, in part, the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  

The TL indicated that, "notwithstanding any favorable medical evidence or opinion indicating that the Veteran is unemployable due to service-connected disabilities, a TDIU evaluation may not be granted if the evidence otherwise shows that the Veteran is engaged in, or capable of being engaged in, gainful employment.  Accordingly, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should still be forwarded to the Veteran if a request for a TDIU evaluation is expressly raised by the Veteran or reasonably raised by the evidence of record."  Further, "Once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, will be forwarded to the former employers listed on the form.  The VA Form 21-4192 requests that the employer provide information about the Veteran's job duties, on-the-job concessions, date of and reason for job termination, etc.  A TDIU evaluation should not be denied solely because an employer failed to return a completed VA Form 21-4192."

In the present case, the Veteran alleges unemployability as a result of his service connected disabilities.  He is currently rated 30 percent for sarcoidosis, and 30 percent for glaucoma.  In December 2004, the VA provided the Veteran with VCAA notice regarding the requirements for TDIU and supplied him with a VA Form 21-4142 (Consent to release information) and VA Form 21-4138 (Statement in support of a claim).  VA form 21-8940 and VA Form 2104192 were not attached to the notice.  On remand, the Veteran should again be provided with TDIU notice, with the appropriate forms attached.  Additionally, the Veteran should be provided necessary VA examinations to address whether or not his service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran corrective VCAA notice which includes an explanation of the evidence necessary to establish TDIU.

2.  The RO/AMC should forward VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's recently (April 2011) submitted VA Form 21-8940.

3.  The Veteran should be scheduled for a VA nexus examination for his claim for service connection for cardiovascular disease.  All indicated tests and studies are to be performed.  Prior to the examination the claims file and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the record and an examination of the Veteran, the physician should offer opinions as to whether: (a) it is at least as likely as not (50 percent probability or greater) that his cardiovascular disease is due to or was aggravated by service; (b) it is at least as likely as not (50 percent probability or greater) that his cardiovascular disease is due to his service-connected sarcoidosis; and (c) whether his cardiovascular disease is aggravated by his service-connected sarcoidosis.  If the examiner determines that the Veteran's sarcoidosis aggravates his cardiovascular disease, then the examiner should determine the degree of disability over and above the degree of disability existing prior to aggravation (if possible).  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.

4.  The Veteran should be scheduled for a VA general medical examination to address whether or not his service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.  Specific VA examinations should be provided when appropriate.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


